DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 of US application 16/489,120 filed 11/15/19 were examined. Examiner Dan Johnson filed a non-final rejection on 3/2/22.
Applicant filed remarks and amendments on 7/1/22. Claims 1-12 were amended. Claims 13-14 were newly added. Claims 1-14 are presently pending and presented for examination by examiner Naeem Alam.

Response to Arguments
Regarding the claim objections: applicant’s amendments have resolved the minor informalities objected to in claims 10-12. The previously given objections to those claims are therefore withdrawn.
Regarding interpretation under 35 USC 112(f) and rejection under 35 USC 112(a) and 112(b): applicant’s amendments have removed recitation of the generic placeholder “unit” for each of the claim limitations indicated in the non-final rejection (except in claims 5 and 8, which examiner interprets as typographical errors and objects to in the section of this office action titled “Claim Objections”). Accordingly, the interpretation under 35 USC 112(f) of the claim limitations cited in the prior office action are withdrawn. Furthermore, the accompanying 112(a) and 112(b) rejections from the prior office action are also withdrawn.
Regarding rejection under 35 USC 103: Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record. In light of the new grounds of rejection, as well as other objections and rejections detailed in this office action, claims 1-14 are currently not in condition for allowance.

Claim Objections
Claims 1-5, 7-10 and 12-14 are objected to because of the following informalities:
In claim 1, “acquire weight of the article that the unmanned aerial vehicle delivers” should be “acquire a weight of the article that the unmanned aerial vehicle delivers”
In claim 1, “the second state on the basis of the weight” should be “the second state on [[the]] a basis of the weight”
In claim 2, “the first state in which the unmanned aerial vehicle is fixed to the takeoff and landing device and the second state in which the fixing” should be “the first state, in which the unmanned aerial vehicle is fixed to the takeoff and landing device, and the second state, in which the fixing” (add 3 commas)
In claim 3, “the first state in which transmission of the control signal is prohibited and the second state in which” should be “the first state, in which transmission of the control signal is prohibited, and the second state, in which” (add 3 commas)
In claim 4, “a weight of an article to deliver” should be “[[a]] the weight of [[an]] the article to deliver”
In claims 5 and 12, “flying information that is a relation among the weight of an article to be loaded on the unmanned aerial vehicle, the remaining amount, and a flying distance or flying time of the unmanned aerial vehicle;” should be “flying information that is a relation among the weight of [[an]] the article, which is to be loaded on the unmanned aerial vehicle[[,]]; the remaining amount[[,]]; and a flying distance or flying time of the unmanned aerial vehicle;”
In claims 5 and 12-14, “acquire a delivery distance or delivery time from the current location to a delivery destination” should be “acquire a delivery distance or delivery time from [[the]]  a current location to a delivery destination”
In claim 5, “the weight of the article acquired by the weight acquisition unit, the remaining amount acquired from the remaining-amount acquisition unit, the delivery distance or the delivery time acquired from the delivery-destination information acquisition unit, and the flying information” should be “the weight of the article”
In claim 5, “switch the state of the takeoff prevention unit to the first state upon determining that it is impossible to navigate, and switch the state of the takeoff prevention unit to the second state upon determining that it is possible to navigate” should be “switch the state of the first controller to the first state upon determining that the unmanned aerial vehicle is unable to navigate to the delivery destination, and switch the state of the first controller to the second state upon determining that the unmanned aerial vehicle is able to navigate to the delivery destination”
In claim 7, “based on the control signal received in the receiving unit” should be “based on the control signal received in the communication unit”
In claim 8, “estimate a total weight of the target product on the basis of the target product received in the receiving unit” should be “estimate a total weight of the target product”
In claims 8-9, “the first controller acquires the estimated weight” should be “the first controller acquires the estimated total weight”
In claim 9, “product information in which the product and the weight” should be “product information in which the product and [[the]] a weight”
In claim 10, “acquire a weight of an article” should be “acquire a weight of [[an]] the article”
In claim 10, “wherein the controller selectively switches, based on a determination result of whether it becomes the overloaded state, an operation mode to a delivery mode in which takeoff and landing are possible and a prohibition mode in which takeoff and landing are impossible” should be “wherein, the controller selectively switches an operation mode to a delivery mode in which takeoff and landing are possible or selectively switches the operation mode to a prohibition mode in which takeoff and landing are impossible”
In claims 12-14, “switch the operation mode to the prohibition mode upon determining that it is impossible to navigate and switch the operation mode to the delivery mode upon determining that it is possible to navigate” should be “switch the operation mode to the prohibition mode upon determining that the unmanned aerial vehicle is unable to navigate to the delivery destination and switch the operation mode to the delivery mode upon determining that the unmanned aerial vehicle is able to navigate to the delivery destination”
In claim 13, “The unmanned delivery system according to claim 1” should be “The takeoff and landing device according to claim 1”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 2, 4 and 6-7 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a fixing device configured to fix” the unmanned aerial vehicle to the takeoff and landing device in claim 2
“a first weight detector configured to measure a weight” of an article in claim 4
“a second weight detector configured to measure a weight” of an article in claim 6
“a communication unit configured to receive the control signal” that controls the flight of the unmanned aerial vehicle in claim 7
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a fixing device configured to fix”: while this component is disclosed repeatedly in the specification (i.e., paragraphs [0036], [0037], [0041], [0043], etc.) and disclosed as fixing device 55 in Figs. 1-2 and 5-9, it is unclear what kind of structure it takes. For example, it is unclear whether it is an electromagnet, a mechanical actuator, or some other form entirely. The structure of the fixing device is therefore indefinite and the claim 2 is rejected under 35 USC 112(b) in the section of this office action titled “Claim Rejections – 35 USC 112”.
“a first weight detector configured to measure a weight”: paragraph [0013] of the specification indicates that the first weight detector may take the form of a load cell (See at least [0013] in applicant’s specification). This is adequate structure to perform the claimed functions, so no 112 rejection is given.
“a second weight detector configured to measure a weight”: paragraph [0045] of the specification indicates that the first weight detector may take the form of a load cell (See at least [0045] in applicant’s specification). This is adequate structure to perform the claimed functions, so no 112 rejection is given.
“a communication unit configured to receive the control signal”: applicant discloses that the frame 31 of the UAV 3 supports the communication unit 34 (See at least Fig. 1 and paragraph [0034] in applicant’s specification). This indicates that the communication unit 34 takes the form of hardware. Applicant further discloses that the communication unit 34 receives the control signal that controls the flight of the UAV 3 transmitted from the transmitter 4 (See at least [0034] in applicant’s specification) and is powered by battery 35 (See at least [0035] in applicant’s specification). The fact that the communication unit is hardware that receives a control signal from a transmitter and is powered by a battery indicates that the communication unit 34 takes the form a receiver, which is hardware. This is adequate structure to perform the claimed functions, so no 112 rejection is given.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, applicant recites the limitation, “the first controller being configured to: be able to switch” (emphasis added). However, this language is indefinite since it indicates a possible configuration of the first controller and does not clearly indicate whether or not the first controller is configured to switch. Therefore, the claim is rendered indefinite and rejected under 35 USC 112(b). Its dependent claims are also rejected under 35 USC 112(b), since they do not serve to resolve this issue.
In order to resolve the issue, applicant may amend the claim limitation as follows:
“the first controller being configured to: ”
Claim 1 is also further rejected because it recites, “a reference value for determining whether it is an overload” (emphasis added).
It is not clear from the claim what “it” is. Therefore, “it” is indefinite and applicant must amend the claim to clarify what “it” is.

Regarding claim 2, applicant recites the limitation, “the fixing device is able to switch” (emphasis added). However, this language is indefinite since it indicates a possible configuration of the device and does not clearly indicate whether or not the fixing device is configured to switch. Therefore, the claim is rendered indefinite and rejected under 35 USC 112(b).
In order to resolve the issue, applicant may amend the claim limitation as follows:
“the fixing device is configured to switch”

Regarding claim 6, the claim recites the preamble, “A takeoff and landing system for an unmanned aerial vehicle”. However, the claim also recites that the system comprises “the takeoff and landing device according to claim 1”. It is therefore indefinite whether applicant intends for claim 6 to be:
(i) an independent claim directed to a system
(ii) a dependent claim of claim 1 directed to a device
The claim is therefore an improper dependent claim, indefinite, and rejected under 35 USC 112(b).
If (i) is applicant’s intention, applicant may keep the current preamble “A takeoff and landing system for an unmanned aerial vehicle”, but must remove the “the takeoff and landing device according to claim 1” and replace it with each of the individual limitations of claim 1.
If (ii) is applicant’s intention, then applicant should delete the existing preamble and replace it with the preamble, “The takeoff and landing device according to claim 1”, and amend the remainder of the claim to include other limitations as applicant sees fit.
If neither of the above is applicant’s intention, then applicant should amend the claim accordingly.
In any case, applicant should be sure to resolve any antecedent basis issues that might arise from any of the above options.

Regarding claim 7, this claim does not resolve the indefiniteness of parent claim 6. Therefore, it is also rejected under 35 USC 112(b).
Claim 7 is also further rejected because it recites the limitation:
“a second controller configured to determine, based on the weight detected by the second weight detector and a predetermined reference value, whether it becomes an overloaded state when the article to deliver is loaded, and 
the second controller prohibits operating based on the control signal received in the receiving unit upon determining that it becomes the overloaded state” (emphasis added).
It is not clear what is being referred to by “it”. Applicant should amend the claim to clarify what “it” is in each of the bolded instances above.
Furthermore, the second controller apparently “prohibits operation” of something. But it is not clear what that something is. Applicant should amend the claim to clarify what is being prohibited from operating.

Regarding claim 8, the claim recites the preamble, “A takeoff and landing system”. However, the claim also recites that the system comprises “the takeoff and landing device according to claim 1”. It is therefore indefinite whether applicant intends for claim 6 to be:
(i) an independent claim directed to a system
(ii) a dependent claim of claim 1 directed to a device
The claim is therefore an improper dependent claim, indefinite, and rejected under 35 USC 112(b).
If (i) is applicant’s intention, applicant may keep the current preamble “A takeoff and landing system”, but must remove the “the takeoff and landing device according to claim 1” and replace it with each of the individual limitations of claim 1.
If (ii) is applicant’s intention, then applicant should delete the existing preamble and replace it with the preamble, “The takeoff and landing device according to claim 1”, and amend the remainder of the claim to include other limitations as applicant sees fit.
If neither of the above is applicant’s intention, then applicant should amend the claim accordingly.
In any case, applicant should be sure to resolve any antecedent basis issues that might arise from any of the above options.

Regarding claim 9, the claim recites the preamble, “A takeoff and landing system”. However, the claim also recites that the system comprises “the takeoff and landing device according to claim 1”. It is therefore indefinite whether applicant intends for claim 6 to be:
(i) an independent claim directed to a system
(ii) a dependent claim of claim 1 directed to a device
The claim is therefore an improper dependent claim, indefinite, and rejected under 35 USC 112(b).
If (i) is applicant’s intention, applicant may keep the current preamble “A takeoff and landing system”, but must remove the “the takeoff and landing device according to claim 1” and replace it with each of the individual limitations of claim 1.
If (ii) is applicant’s intention, then applicant should delete the existing preamble and replace it with the preamble, “The takeoff and landing device according to claim 1”, and amend the remainder of the claim to include other limitations as applicant sees fit.
If neither of the above is applicant’s intention, then applicant should amend the claim accordingly.
In any case, applicant should be sure to resolve any antecedent basis issues that might arise from any of the above options.

Regarding claim 10, applicant recites, “determine, based on the weight of the article and a predetermined reference value, whether it becomes an overloaded state when the article to deliver is loaded, wherein 
the controller selectively switches, based on a determination result of whether it becomes the overloaded state, an operation mode to a delivery mode in which takeoff and landing are possible and a prohibition mode in which takeoff and landing are impossible” (emphasis added).
The word “it” is recited twice in the claim. However, it is not clear from the claim what “it” is. Therefore, “it” is indefinite and applicant must amend the claim to clarify what “it” is. Until such appropriate amendments are made, claim 10 and its dependents, which do not clarify the limitations in question, are rendered indefinite and rejected under 35 USC 112(b).

Claim 2 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention due to the reasoning discussed in the “Claim Interpretation” section of this office action:
Regarding claim 2, the claim limitation “a fixing device configured to fix” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, a review of the specification reveals the following:
“a fixing device configured to fix”: while this component is disclosed repeatedly in the specification (i.e., paragraphs [0036], [0037], [0041], [0043], etc.) and disclosed as fixing device 55 in Figs. 1-2 and 5-9, it is unclear what kind of structure it takes. For example, it is unclear whether it is an electromagnet, a mechanical actuator, or some other form entirely. The structure of the fixing device is therefore indefinite and the claim 2 is rejected under 35 USC 112(b) in the section of this office action titled “Claim Rejections – 35 USC 112”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Note on broadest reasonable interpretation: until the claims in this section are amended to clarify the indefiniteness described above, the claim will be interpreted under examiner’s broadest reasonable interpretation so that any interpretations suggested above, or any other reasonable interpretation, may be used for purposes of prior art rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neubecker et al. (US 20200017210 A1), hereinafter referred to as Neubecker.
Regarding claim 1, Neubecker discloses A takeoff and landing device for an unmanned aerial vehicle configured to deliver an article (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container 140 may include a container computer 220 that is programmed to actuate the door 185 to the open position and actuate a drone 155 that is fittable in the drone place holder 255 to fly out of the container 140 and transport the container 140 to a destination [See at least Neubecker, 0047]), the takeoff and landing device allowing the unmanned aerial vehicle to perform taking off (See at least Figs. 4B in Neubecker: Neubecker discloses that in a block 450, the container computer 220 actuates the drone 155 in the drone section 180 of the container 140 to fly out of the container 140 [See at least Neubecker, 0080]) and landing (See at least Fig. 4B in Neubecker: Neubecker discloses that in a block 480, the container computer 220 actuates the drone 155 to land in the drone section 180 of the container 140, wherein the drone 155 may vertically move downward to enter the drone section 180 and land in the drone place holder 255 [See at least Neubecker, 0086]), and comprising a first controller including a processor and a memory (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container 140 may include a container computer 220 that is programmed to actuate the door 185 to the open position and actuate a drone 155 that is fittable in the drone place holder 255 to fly out of the container 140 and transport the container 140 to a destination [See at least Neubecker, 0047]), the first controller being configured to: 
be able to switch between a first state that is a state of preventing the unmanned aerial vehicle from taking off from the takeoff and landing device (See at least Fig. 4B in Neubecker: Neubecker discloses that in the block 445, the container computer 220 actuates the door 185 of the drone section 180 to open, e.g., by actuating the electromechanical actuator 215 of the container 140 [See at least Neubecker, 0079]. Neubecker further discloses that in a block 450, the container computer 220 actuates the drone 155 in the drone section 180 of the container 140 to fly out of the container 140 [See at last Neubecker, 0080]. It will be appreciated that, prior to the opening of the container, the container prevents the drone from taking off, since the container is closed and the drone is located inside of it) and a second state that is a state of not preventing takeoff (See at least Fig. 4B in Neubecker: Neubecker discloses that in the block 445, the container computer 220 actuates the door 185 of the drone section 180 to open, e.g., by actuating the electromechanical actuator 215 of the container 140 [See at least Neubecker, 0079]. Neubecker further discloses that in a block 450, the container computer 220 actuates the drone 155 in the drone section 180 of the container 140 to fly out of the container 140 [See at last Neubecker, 0080]); 
acquire weight of the article that the unmanned aerial vehicle delivers (See at least Fig. 4A in Neubecker: Neubecker discloses that in the decision block 435, the container computer 220 determines whether the container 140 is overloaded, e.g., based on weight data received from the load measuring sensor 235 of the container 140 [See at least Neubecker, 0077]); and 
switch to the first state or the second state on the basis of the weight of the article acquired and of a reference value for determining whether it is an overload (See at least Fig. 4A in Neubecker: Neubecker discloses that if the container computer 220 determines that the container 140 is overloaded, the container computer 220 may cause as an action, e.g., actuate an actuator 215 of the container 140 to beep, transmit a message to a user device, e.g., a mobile phone, etc., and then the process 400 returns to the decision block 435; otherwise the process 400 proceeds to the block 445 (see FIG. 4B) [See at least Neubecker, 0077]. It will therefore be appreciated that, as long as the container is overloaded, the container remains in the first (closed) state with the drone inside it; and once the container is no longer overloaded, the container switches to the second (open) state wherein the drone is allowed to exit).  

Regarding claim 3, Neubecker discloses The takeoff and landing device according to claim 1, the first controller being further configured to: 
transmit a control signal that causes the unmanned aerial vehicle to perform a flight operation (See at least Fig. 4B in Neubecker: Neubecker discloses that in a block 450, the container computer 220 actuates the drone 155 in the drone section 180 of the container 140 to fly out of the container 140 [See at last Neubecker, 0080]), and
switch between the first state in which transmission of the control signal is prohibited and the second state in which the transmission of the control signal is permitted (See at least Fig. 4A in Neubecker: Neubecker discloses that if the container computer 220 determines that the container 140 is overloaded, the container computer 220 may cause as an action, e.g., actuate an actuator 215 of the container 140 to beep, transmit a message to a user device, e.g., a mobile phone, etc., and then the process 400 returns to the decision block 435; otherwise the process 400 proceeds to the block 445 (see FIG. 4B) [See at least Neubecker, 0077]. It will therefore be appreciated that, as long as the container is overloaded, the container remains in the first (closed) state with the drone inside it and does not transmit flight instructions to the drone; and once the container is no longer overloaded, the container switches to the second (open) state wherein the drone is allowed to exit and given flight instructions).  

Regarding claim 4, Neubecker discloses The takeoff and landing device according to claim 1, further comprising a first weight detector configured to measure a weight of an article to deliver (See at least Fig. 4A in Neubecker: Neubecker discloses that in the decision block 435, the container computer 220 determines whether the container 140 is overloaded, e.g., based on weight data received from the load measuring sensor 235 of the container 140 [See at least Neubecker, 0077]), 
wherein the first controller acquires the weight of the article from the first weight detector (See at least Fig. 4A in Neubecker: Neubecker discloses that in the decision block 435, the container computer 220 determines whether the container 140 is overloaded, e.g., based on weight data received from the load measuring sensor 235 of the container 140 [See at least Neubecker, 0077]).

Regarding claim 6, Neubecker teaches A takeoff and landing system for an unmanned aerial vehicle (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container 140 may include a container computer 220 that is programmed to actuate the door 185 to the open position and actuate a drone 155 that is fittable in the drone place holder 255 to fly out of the container 140 and transport the container 140 to a destination [See at least Neubecker, 0047]) comprising:
an unmanned aerial vehicle including a second weight detector (See at least Fig. 2C in Neubecker: Neubecker discloses that the container computer 220 may be programmed to transport the container 140 to a destination by actuating a drone hook 175 to mechanically couple the drone 155 and lift the container 140 [See at least Neubecker, 0054]. It will therefore be appreciated that, in this configuration, the container 140 is part of the drone 155. Neubecker further discloses that container 140 may include a load measuring sensor 235 such as a strain gauge to determine a weight of the container 140 [See at least Neubecker, 0051]. It will therefore be appreciated that, in Fig. 2C, load measuring sensor 235 is also part of drone 155) configured to measure a weight of an article to deliver (See at least Fig. 2C in Neubecker: Neubecker discloses that the container computer 220 may be programmed to determine whether the transportation section 145 is overloaded by determining a weight based on data received from the load measuring sensor 235, and determining whether the determined weight exceeds a predetermined weight threshold [See at least Neubecker, 0055]), and being configured to deliver the article by flying based on a control signal that controls flight of the unmanned aerial vehicle (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container computer 220 is programmed to actuate the door 185 to the open position and actuate drone 155 to fly out of the container 140 and transport the container 140 to a destination [See at least Neubecker, 0047]); 
and the takeoff and landing device according to claim 1 (See at least the 102 rejection of claim 1 above), wherein 
the first controller is configured to acquire the weight of the article from the second weight detector (See at least Fig. 2C in Neubecker: Neubecker discloses that the container computer 220 may be programmed to determine whether the transportation section 145 is overloaded by determining a weight based on data received from the load measuring sensor 235, and determining whether the determined weight exceeds a predetermined weight threshold [See at least Neubecker, 0055]).

Regarding claim 9, Neubecker discloses A takeoff and landing system (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container 140 may include a container computer 220 that is programmed to actuate the door 185 to the open position and actuate a drone 155 that is fittable in the drone place holder 255 to fly out of the container 140 and transport the container 140 to a destination [See at least Neubecker, 0047]) comprising: 
a server including a second controller configured to receive an order for a product via a network (See at least Fig. 3 in Neubecker: Neubecker discloses that the process 300 begins in a block 305, in which the computer 105 receives data, e.g., from the remote computer 190, including pick up and/or delivery information, wherein the received information may include an identifier of a container 140 in the storage apparatus 125, location of the container 140 in the storage apparatus 125, and location coordinates of a destination of the container 140 [See at least Neubecker, 0061]. Neubecker further discloses that the container 140 for pickup may be a loaded container 140 including an item 150 a user places in the transportation section 145 in order to be picked up [See at least Neubecker, 0061]), store product information in which the product and the weight of the product are associated with each other (See at least Fig. 3 in Neubecker: Neubecker discloses that in the block 340, the computer 105 transmits an instruction for pickup of the shipping item 150, wherein the instruction may include an expected weight of the shipping item 150, etc. [See at least Neubecker, 0068]. It will be appreciated that in order to transmit the expected weight of the shipping item 150, the computer 105 must store the expected weight of the shipping item 150), and estimate a total weight of the product on the basis of the product information and of the product for which the order is received by the second controller (See at least Fig. 3 in Neubecker: Neubecker discloses that in the block 340, the computer 105 transmits an instruction for pickup of the shipping item 150, wherein the instruction may include an expected weight of the shipping item 150, etc. [See at least Neubecker, 0068]. Because the transmitted weight is an “expected” weight rather than an actual measured weight, it may be regarded as an estimation); 
and the takeoff and landing device according to claim 1 (See at least the 102 rejection of claim 1), wherein 
the first controller acquires the estimated weight of the target product from the second controller (See at least Fig. 3 in Neubecker: Neubecker discloses that in the block 340, the computer 105 transmits an instruction for pickup of the shipping item 150, wherein the instruction may include an expected weight of the shipping item 150, etc. [See at least Neubecker, 0068]. Also see at least Fig. 4 in Neubecker: Neubecker discloses that in a decision block 405, in which the container computer 220 determines whether an instruction is received, e.g., from the computer 105 of the vehicle 100, to deliver an item 150, pickup an item 150, or pickup an empty container 140 [See at least Neubecker, 0072]. The container computer 220 may be regarded as applicant’s first controller and the computer 105 may be regarded as applicant’s second controller).  

Regarding claim 10, Neubecker discloses An unmanned delivery system (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container 140 may include a container computer 220 that is programmed to actuate the door 185 to the open position and actuate a drone 155 that is fittable in the drone place holder 255 to fly out of the container 140 and transport the container 140 to a destination [See at least Neubecker, 0047]) comprising: 
an unmanned aerial vehicle configured to deliver an article (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container 140 may include a container computer 220 that is programmed to actuate the door 185 to the open position and actuate a drone 155 that is fittable in the drone place holder 255 to fly out of the container 140 and transport the container 140 to a destination [See at least Neubecker, 0047]); 
a controller (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container 140 may include a container computer 220 [See at least Neubecker, 0047]) configured to: 
control the unmanned aerial vehicle (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container 140 may include a container computer 220 that is programmed to actuate the door 185 to the open position and actuate a drone 155 that is fittable in the drone place holder 255 to fly out of the container 140 and transport the container 140 to a destination [See at least Neubecker, 0047]); 
acquire a weight of an article (See at least Fig. 4A in Neubecker: Neubecker discloses that in the decision block 435, the container computer 220 determines whether the container 140 is overloaded, e.g., based on weight data received from the load measuring sensor 235 of the container 140 [See at least Neubecker, 0077]); and
determine, based on the weight of the article and a predetermined reference value, whether it becomes an overloaded state when the article to deliver is loaded (See at least Fig. 4A in Neubecker: Neubecker discloses that in the decision block 435, the container computer 220 determines whether the container 140 is overloaded, e.g., based on weight data received from the load measuring sensor 235 of the container 140 [See at least Neubecker, 0077]), wherein 
the controller selectively switches, based on a determination result of whether it becomes the overloaded state, an operation mode to a delivery mode in which takeoff and landing are possible and a prohibition mode in which takeoff and landing are impossible (See at least Fig. 4A in Neubecker: Neubecker discloses that if the container computer 220 determines that the container 140 is overloaded, the container computer 220 may cause as an action, e.g., actuate an actuator 215 of the container 140 to beep, transmit a message to a user device, e.g., a mobile phone, etc., and then the process 400 returns to the decision block 435; otherwise the process 400 proceeds to the block 445 (see FIG. 4B) [See at least Neubecker, 0077]. It will therefore be appreciated that, as long as the container is overloaded, the container remains in the first (closed) state with the drone inside it; and once the container is no longer overloaded, the container switches to the second (open) state wherein the drone is allowed to exit).  

Regarding claim 11, Neubecker discloses The unmanned delivery system according to claim 10, wherein the controller is installed on the unmanned aerial vehicle (See at least Fig. 2C in Neubecker: Neubecker discloses that the container computer 220 may be programmed to transport the container 140 to a destination by actuating a drone hook 175 to mechanically couple the drone 155 and lift the container 140 [See at least Neubecker, 0054]. It will therefore be appreciated that, in this configuration, the container computer 220 is installed on the drone 155).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neubecker et al. (US 20200017210 A1) in view of Sullivan et al. (US 20180009549 A1), hereinafter referred to as Sullivan.
Regarding claim 2, Neubecker discloses The takeoff and landing device according to claim 1.
However, Neubecker does not explicitly teach the device further comprising: 
a fixing device configured to fix the unmanned aerial vehicle to the takeoff and landing device, and 
the fixing device is able to switch between the first state in which the unmanned aerial vehicle is fixed to the takeoff and landing device and the second state in which the fixing of the unmanned aerial vehicle to the takeoff and landing device is released.  
However, Sullivan does teach a device for docking a UAV further comprising: 
a fixing device configured to fix the unmanned aerial vehicle to the takeoff and landing device (See at least Fig. 5A in Sullivan: Sullivan teaches that an electromagnet 630 may be positioned in the base portion 612, wherein the magnet 630 is positioned and configured to (when activated) magnetically attract a magnetically attractable element or feature (such as feature 123 of the UAV 200 or feature 1123 of UAV 1200) so as to draw or force the UAV into contact with the housing base 612 [See at least Sullivan, 0074]), and 
the fixing device is able to switch between the first state in which the unmanned aerial vehicle is fixed to the takeoff and landing device and the second state in which the fixing of the unmanned aerial vehicle to the takeoff and landing device is released (See at least Fig. 5A in Sullivan: Sullivan teaches that the magnet may be turned off when the UAV 200 is being deployed [See at least Sullivan, 0074]). Both Sullivan and Neubecker teach methods for docking UAVs. However, only Sullivan explicitly teaches where the docking station may have a switchable electromagnet which fixes the UAV into place when the UAV is not being deployed.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to the base of the container of Neubecker to also have a switchable electromagnet which is used to keep the UAV in place when the UAV is not being deployed, as in Sullivan. Doing so improves safety by fixing the UAV in place and preventing the UAV from moving around and potentially getting damaged when the vehicle carrying the UAV’s container is in motion.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker et al. (US 20200017210 A1) in view of Banvait et al. (US 20190220819 A1), hereinafter referred to as Banvait.
Regarding claim 5, Neubecker discloses The takeoff and landing device according to claim 1.
However, Neubecker does not explicitly teach the device wherein the first controller is further configured to: 
acquire a remaining amount of an energy source for a power source installed on the unmanned aerial vehicle; 
store flying information that is a relation among the weight of an article to be loaded on the unmanned aerial vehicle, the remaining amount, and a flying distance or flying time of the unmanned aerial vehicle; and 
acquire a delivery distance or delivery time from the current location to a delivery destination of the article, determine whether the unmanned aerial vehicle is able to navigate to the delivery destination on the basis of the weight of the article acquired by the weight acquisition unit, the remaining amount acquired from the remaining-amount acquisition unit, the delivery distance or the delivery time acquired from the delivery-destination information acquisition unit, and the flying information, and 
switch the state of the takeoff prevention unit to the first state upon determining that it is impossible to navigate, and switch the state of the takeoff prevention unit to the second state upon determining that it is possible to navigate.
However, Banvait does teach a device for deploying an automated aerial vehicle wherein the first controller is further configured to: 
acquire a remaining amount of an energy source for a power source installed on the unmanned aerial vehicle (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608, which is located onboard a carrier vehicle, may determine the release time for one or more aerial vehicles carried by the carrier vehicle based on a current or predicted charge or fuel level [See at least Banvait, 0044]); 
store flying information that is a relation among the weight of an article to be loaded on the unmanned aerial vehicle, the remaining amount, and a flying distance or flying time of the unmanned aerial vehicle (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608 may determine the release time based on a current or predicted charge or fuel level, package weight, wind resistance, or other aspect that may affect flight range [See at least Banvait, 0044]); and 
acquire a delivery distance or delivery time from the current location to a delivery destination of the article (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608 may determine a timing for release such that the aerial vehicle will be within a flight range of a delivery location [See at least Banvait, 0044]. Banvait further teaches that the release component 608 may determine the release time based on a current or predicted charge or fuel level, package weight, wind resistance, or other aspect that may affect flight range [See at least Banvait, 0044]), determine whether the unmanned aerial vehicle is able to navigate to the delivery destination on the basis of the weight of the article acquired by the weight acquisition unit, the remaining amount acquired from the remaining-amount acquisition unit, the delivery distance or the delivery time acquired from the delivery-destination information acquisition unit, and the flying information (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608 may determine a timing for release such that the aerial vehicle will be within a flight range of a delivery location [See at least Banvait, 0044]. Banvait further teaches that the release component 608 may determine the release time based on a current or predicted charge or fuel level, package weight, wind resistance, or other aspect that may affect flight range [See at least Banvait, 0044]. Since the release component determines that the aerial vehicle is within “flight range”, it will therefore be appreciated that the release component has determined that the aerial vehicle is able to navigate to the delivery destination), and 
switch the state of the takeoff prevention unit to the first state upon determining that it is impossible to navigate, and switch the state of the takeoff prevention unit to the second state upon determining that it is possible to navigate (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608 may determine a timing for release such that the aerial vehicle will be within a flight range of a delivery location [See at least Banvait, 0044]. It will be appreciated that the release component releases the aerial vehicle at the release time, and that prior to that time, the release component does not release the aerial vehicle. Banvait further teaches that at or about the same time the release component 608 sends a message with information to trigger departure of an aerial vehicle, the release component 608 may also trigger opening of a window to allow the aerial vehicle to exit [See at least Banvait, 0045]). Both Banvait and Neubecker teach devices equipped with processors which remotely coordinate the release of drones. However, only Banvait explicitly teaches where the timing and location of the release of the drones is determined based on drone battery life, weights of packages to be delivered, and distances that drones would have to fly.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the drone release device of Neubecker to also determine the timing and location of the release of the drones based on drone battery life, weights of packages to be delivered, and distances that drones would have to fly, as in Banvait. Doing so improves safety of the system overall by ensuring that drones are not deployed until they are able to safely reach their destinations.

Regarding claim 12, Neubecker discloses The unmanned delivery system according to claim 10.
However, Neubecker does not explicitly teach the system wherein the controller is further configured to:
acquire a remaining amount of an energy source for a power source installed on the unmanned aerial vehicle; 
store flying information that is a relation among the weight of an article to be loaded on the unmanned aerial vehicle, the remaining amount, and a flying distance or flying time of the unmanned aerial vehicle;
acquire a delivery distance or delivery time from the current location to a delivery destination of the article;
determine whether the unmanned aerial vehicle is able to navigate to the delivery destination on the basis of the weight of the article, the remaining amount, the delivery distance or the delivery time, and the flying information; and 
switch the operation mode to the prohibition mode upon determining that it is impossible to navigate and switch the operation mode to the delivery mode upon determining that it is possible to navigate.
However, Banvait does teach a system for deploying an automated aerial vehicle wherein the controller is further configured to:
acquire a remaining amount of an energy source for a power source installed on the unmanned aerial vehicle (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608, which is located onboard a carrier vehicle, may determine the release time for one or more aerial vehicles carried by the carrier vehicle based on a current or predicted charge or fuel level [See at least Banvait, 0044]); 
store flying information that is a relation among the weight of an article to be loaded on the unmanned aerial vehicle, the remaining amount, and a flying distance or flying time of the unmanned aerial vehicle (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608 may determine the release time based on a current or predicted charge or fuel level, package weight, wind resistance, or other aspect that may affect flight range [See at least Banvait, 0044]);
acquire a delivery distance or delivery time from the current location to a delivery destination of the article (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608 may determine a timing for release such that the aerial vehicle will be within a flight range of a delivery location [See at least Banvait, 0044]. Banvait further teaches that the release component 608 may determine the release time based on a current or predicted charge or fuel level, package weight, wind resistance, or other aspect that may affect flight range [See at least Banvait, 0044]);
determine whether the unmanned aerial vehicle is able to navigate to the delivery destination on the basis of the weight of the article, the remaining amount, the delivery distance or the delivery time, and the flying information (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608 may determine a timing for release such that the aerial vehicle will be within a flight range of a delivery location [See at least Banvait, 0044]. Banvait further teaches that the release component 608 may determine the release time based on a current or predicted charge or fuel level, package weight, wind resistance, or other aspect that may affect flight range [See at least Banvait, 0044]. Since the release component determines that the aerial vehicle is within “flight range”, it will therefore be appreciated that the release component has determined that the aerial vehicle is able to navigate to the delivery destination); and 
switch the operation mode to the prohibition mode upon determining that it is impossible to navigate and switch the operation mode to the delivery mode upon determining that it is possible to navigate (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608 may determine a timing for release such that the aerial vehicle will be within a flight range of a delivery location [See at least Banvait, 0044]. It will be appreciated that the release component releases the aerial vehicle at the release time, and that prior to that time, the release component does not release the aerial vehicle. Banvait further teaches that at or about the same time the release component 608 sends a message with information to trigger departure of an aerial vehicle, the release component 608 may also trigger opening of a window to allow the aerial vehicle to exit [See at least Banvait, 0045]). Both Banvait and Neubecker teach devices equipped with processors which remotely coordinate the release of drones. However, only Banvait explicitly teaches where the timing and location of the release of the drones is determined based on drone battery life, weights of packages to be delivered, and distances that drones would have to fly.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the drone release device of Neubecker to also determine the timing and location of the release of the drones based on drone battery life, weights of packages to be delivered, and distances that drones would have to fly, as in Banvait. Doing so improves safety of the system overall by ensuring that drones are not deployed until they are able to safely reach their destinations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neubecker et al. (US 20200017210 A1) in view of Cheatham, III et al. (US 20170323257 A1), hereinafter referred to as Cheatham.
Regarding claim 7, Neubecker discloses The takeoff and landing system according to claim 6, wherein the unmanned aerial vehicle comprises: 
a communication unit configured to receive the control signal that controls the flight of the unmanned aerial vehicle (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container computer 220 is programmed to actuate the door 185 to the open position and actuate drone 155 to fly out of the container 140 and transport the container 140 to a destination [See at least Neubecker, 0047]).
However, Neubecker does not explicitly teach the system wherein the UAV further comprises However, a second controller configured to determine, based on the weight detected by the second weight detector and a predetermined reference value, whether it becomes an overloaded state when the article to deliver is loaded, and 
the second controller prohibits operating based on the control signal received in the receiving unit upon determining that it becomes the overloaded state.  
However, Cheatham does teach a system for delivering goods via UAV wherein the UAV further comprises However, a second controller configured to determine, based on the weight detected by the second weight detector and a predetermined reference value, whether it becomes an overloaded state when the article to deliver is loaded (See at least Fig. 6 in Cheatham: Cheatham teaches that the method also comprises determining 684, via a sensor, at least one of a weight and a plurality of dimensions of the package [See at least Cheatham, 0094]. Also see at least Fig. 3 in Cheatham: Cheatham teaches that the UAV 306 can then utilize the sensor to determine the weight and/or dimensions of the package 304 after the customer has loaded the package [See at least Cheatham, 0083]. Cheatham further teaches that the sensors can determine the weight of the package 304 based on a difference between a first lift-energy needed to lift the UAV 306 without the package 304 and a second lift-energy needed to lift the UAV 306 with the package 304 [See at least Cheatham, 0089]. Cheatham further teaches that the method further comprises providing 686, via the communication interface, the at least one of the weight and the plurality of dimensions of the package to the server [See at least Cheatham, 0094]. Also see at least Fig. 2 in Cheatham: Cheatham further teaches that if a determined weight of a package is less than or equal to an anticipated weight of the package, then the acceptance unit 226 of the UAV may accept the package onto the UAV 206, whereas if the determined weight of the package is greater than an anticipated weight of the package, then the acceptance unit 226 may decline to accept the package [See at least Cheatham, 0058]), and 
the second controller prohibits operating based on the control signal received in the receiving unit upon determining that it becomes the overloaded state (See at least Fig. 2 in Cheatham: Cheatham teaches that if a determined weight of a package is less than or equal to an anticipated weight of the package, then the acceptance unit 226 of the UAV may accept the package onto the UAV 206, whereas if the determined weight of the package is greater than an anticipated weight of the package, then the acceptance unit 226 may decline to accept the package [See at least Cheatham, 0058]). Both Cheatham and Neubecker teach methods for picking up goods for delivery. However, only Cheatham explicitly teaches where the weight sensor may be located on the UAV itself rather than on an external component wirelessly connected to the UAV, where the UAV may abort the delivery operation based on the output of this weight sensor, and where the output of this weight sensor may be transmitted to the external component wireless connected to the UAV.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the UAV-based delivery system of Neubecker to also additionally include a weight sensor on the UAV itself which detects and transmits a weight to a connected external wireless component (i.e., the container of Neubecker) and to abort the delivery based on the output of this weight sensor indicating overloading. Doing so improves safety for the UAV by ensuring that the UAV does not need to carry a greater weight than originally planned.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neubecker et al. (US 20200017210 A1) in view of Schafer (US 20090129902 A1), hereinafter referred to as Schafer.
Regarding claim 8, Neubecker discloses A takeoff and landing system (See at least Figs. 2A-D in Neubecker: Neubecker discloses that container 140 may include a container computer 220 that is programmed to actuate the door 185 to the open position and actuate a drone 155 that is fittable in the drone place holder 255 to fly out of the container 140 and transport the container 140 to a destination [See at least Neubecker, 0047]) comprising: 
a second controller configured to make notification of a target product to pick (See at least Fig. 3 in Neubecker: Neubecker discloses that in the block 340, the computer 105 transmits an instruction for pickup of the shipping item 150, wherein the instruction may include an expected weight of the shipping item 150, etc. [See at least Neubecker, 0068]), receive presence of picking of the target product (See at least Fig. 3 in Neubecker: Neubecker discloses that in the decision block 335, the computer 105 determines whether a pickup of a shipping item 150 placed in a transportation section 145 of a container 140 is needed [See at least Neubecker, 0067]. Neubecker further discloses that the computer 105 may have received information including the pickup location coordinates [See at least Neubecker, 0067]. Under examiner’s broadest reasonable interpretation, the receiving of this message with specific product information for pickup may be regarded as receiving “picking of the target product”), and estimate a total weight of the target product on the basis of the target product received in the receiving unit; and 
the takeoff and landing device according to claim 1 (See at least the 102 rejection of claim 1), wherein 
the first controller acquires the estimated weight of the target product from the second controller (See at least Fig. 3 in Neubecker: Neubecker discloses that in the block 340, the computer 105 transmits an instruction for pickup of the shipping item 150, wherein the instruction may include an expected weight of the shipping item 150, etc. [See at least Neubecker, 0068]. Also see at least Fig. 4 in Neubecker: Neubecker discloses that in a decision block 405, in which the container computer 220 determines whether an instruction is received, e.g., from the computer 105 of the vehicle 100, to deliver an item 150, pickup an item 150, or pickup an empty container 140 [See at least Neubecker, 0072]. The container computer 220 may be regarded as applicant’s first controller and the computer 105 may be regarded as applicant’s second controller).
However, Neubecker does not explicitly disclose the system wherein the target product to pick is picked from a product group accommodated in a product shelf.
However, Schafer does teach a system wherein the target product to pick is picked from a product group accommodated in a product shelf (Schafer discloses that an order picker 29 (a human) picks items from racks, which are then conveyed to a packing station [See at least Schafer, 0096-0097]). Both Neubecker and Schafer teach methods for handling products to be picked up. However, only Schafer explicitly teaches where the products being handled are selected by a human from a rack.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the order handling method of Neubecker so that the items of Neubecker are also picked by humans from shelves, as in Schafer. Anyone of ordinary skill in the art will appreciate that most items transported by any delivery system have been selected by a human from shelves.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any objections and rejections in previous sections of this office action are also resolved.
The closest prior art of record is Neubecker et al. (US 20200017210 A1) in view of Banvait et al. (US 20190220819 A1) in further view of Ananthanarayanan et al. (US 10099561 B1), hereinafter referred to as Neubecker, Banvait and Ananthanarayanan, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 13 and 14, Neubecker discloses The unmanned delivery system according to claim 1 and claim 10, respectively.
Banvait teaches an unmanned delivery system wherein the first controller is further configured to: 
acquire a remaining amount of an energy source for a power source installed on the unmanned aerial vehicle (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608, which is located onboard a carrier vehicle, may determine the release time for one or more aerial vehicles carried by the carrier vehicle based on a current or predicted charge or fuel level [See at least Banvait, 0044]); and
acquire a delivery distance or delivery time from the current location to a delivery destination of the article (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608 may determine the release time based on a current or predicted charge or fuel level, package weight, wind resistance, or other aspect that may affect flight range [See at least Banvait, 0044]).
Ananthanarayanan teaches a UAV controller configured to determine a flying distance or flying time of the unmanned aerial vehicle based on the remaining amount when the article is not loaded on the unmanned aerial vehicle (See at least Fig. 4 in Ananthanarayanan: Ananthanarayanan teaches that, if it is determined that the rechargeable UAV has received a sufficient charge, the power UAV releases the rechargeable UAV, as in 436 [See at least Ananthanarayanan, Col 13, line 65-Col 14, line 14]. This may be regarded as determine a “flying time”, i.e., an instance in time when the UAV may take flight. Also see at least Figs. 2A-B in Ananthanarayanan: It will be appreciated that the UAVs 130 are not carrying packages).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the unmanned delivery system wherein the controller is further configured to store flying information that is a relationship between the weight of the article and a change in the flying distance or flying time of the unmanned aerial vehicle from loading the article on the unmanned aerial vehicle; 
determine the change in the flying distance or flying time of the unmanned aerial vehicle when the article is loaded on the unmanned aerial vehicle based on the acquired weight of the article; 
determine a corrected flying distance or flying time of the unmanned aerial vehicle based on the determined flying distance or flying time of the unmanned aerial vehicle when the article is not loaded on the unmanned aerial vehicle and based on the determined change in the flying 6Application No. 16/489,120distance or flying time of the unmanned aerial vehicle when the article is loaded on the unmanned aerial vehicle; 
determine whether the unmanned aerial vehicle is able to navigate to the delivery destination based on the corrected flying distance or flying time and the acquired delivery distance or delivery time; and 
switch the operation mode to the prohibition mode upon determining that it is impossible to navigate and switch the operation mode to the delivery mode upon determining that it is possible to navigate.
In particular none of the prior art of record teach or suggests wherein the controller is configured to store flying information that is a relationship between the weight of the article and a change in the flying distance or flying time of the unmanned aerial vehicle from loading the article on the unmanned aerial vehicle; and
determine the change in the flying distance or flying time of the unmanned aerial vehicle when the article is loaded on the unmanned aerial vehicle based on the acquired weight of the article (emphasis added).
Because the prior art does not teach these above limitations, the prior art does not teach the remaining claim limitations, which depend on these above limitations.
The closest that the prior art comes to teaching these above limitations is Banvait, since Banvait teaches a relationship between a value of a weight of a package loaded onto a UAV and the flight distance and flight time of the UAV (See at least Fig. 6 in Banvait: Banvait teaches that the release component 608 may determine the release time based on a current or predicted charge or fuel level, package weight, wind resistance, or other aspect that may affect flight range [See at least Banvait, 0044]). However, this is not the same thing as calculating a relationship between a value of a weight of a package loaded onto a UAV and a change in the flight distance and flight time of the UAV. This relationship with the change in the flight distance or flight time is significant because it is the different between calculating a new value (as in [Banvait, 0044]) and calculating a correction to an existing value (as in the claimed invention), where the existing value is also dependent on a remaining power supply. Therefore, Banvait is not in the field of endeavor of a calculating a correction value or amount of change of a flight distance or flight time, which are initially calculated based on a remaining power supply, of a UAV based on the weight of a package to be delivered by the UAV. It therefore would not have been obvious to combine Banvait with any of the other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 13-14 contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668